Order, Supreme Court, New York County (Barbara Kapnick, J.), entered December 13, 2002, which, inter alia, granted defendants’ cross motion for summary judgment, dismissing plaintiffs claims pursuant to Labor Law § 240 (1) and § 200, unanimously affirmed, without costs.
*224The alleged injury-producing activity, plaintiffs descent from the back of a flatbed truck, did not present risks of the sort that Labor Law § 240 (1) was intended to address (see Dilluvio v City of New York, 264 AD2d 115 [2000], affd 95 NY2d 928 [2000]; Tillman v Triou’s Custom Homes, 253 AD2d 254, 257 [1999]). Nor, in light of the absence of any evidence that defendants had supervision or control of plaintiffs work, is there any triable issue with respect to plaintiffs Labor Law § 200 claim (see Blessinger v Estee Lauder Cos., 271 AD2d 343 [2000]). Concur— Nardelli, J.P., Tom, Mazzarelli and Ellerin, JJ.